DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group and the species of Montanov 68 as the O/W emulsifier, in the reply filed on 1/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.

Priority
No English translation of the certified copy of foreign priority application FR1853362 has been received as such all claim are examined as having an effective filing date of 4/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrases "preferably", “more preferentially” and “even better still” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrases "preferably" and “even better still” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the phrase "preferentially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination, all limitations following these phrase will not be considered to limit the claimed invention.
While claims 9-15 are currently withdrawn from further consideration, these claim contain the same 112 issues listed above.  Should Applicant desire the possibility of rejoinder in the future, Applicant should consider amending claims 9-15 to fix these issues.
Claim 5 recites “O/W emulsifier is also selected from…”, the phrase “is also selected from”  renders the claim indefinite as its unclear if claim 5 is further limiting the O/W emulsifier of claim 1 to be both a mixture of polyglucoside and fatty alcohol as recited by claim 1 and also be a naturally biodegradable product as recited by claim 5 or if claim 5 is saying that the emulsifier is a) a mixture of polyglucoside and fatty alcohol as recited by claim 1 or b) a naturally biodegradable product as recited by claim 5.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Perassinoto (US 2016/0051459), Liu (US 5,976,555) as evidenced by Khayat (US 5,665,687) and Seppic (Montanov 68 Safety Data Sheet).
Perassinoto discloses a cosmetic composition (reading on “for cosmetic use” as recited by instant claim 1).   The composition comprises cyclodextrin as a UV- IR-radiation screen agent and skin treatments wherein the compositions are used on skin and hair (Abs). The compositions are taught to be O/W emulsions (Perassinoto – claim 4).
Regarding claim 3: Perassinoto teaches the use of beta-cyclodextrin and teaches that the cyclodextrin is used in amounts ranging from 1 to about 40% ([0015] and (Perassinoto – claims 2 and 5), it is noted that the taught range of 1 to about 40% overlaps with the claimed range of 40-95% as recited by instant claim 8a.
Regarding claims 7 and 8c: Perassinoto teaches that additional ingredients such as polyols, like glycerin and propylene glycol can be added to the compositions [0023], Example 2 discloses an embodiment of Perassinoto comprising 1.5% glycerin.
Perassinoto teaches that when formulating the compositions as an O/W emulsion, the composition will typically include ingredients generally known for preparing emulsions, such as non-ionic surfactants known in the art to prepare O/W emulsions [0018]. 
However, Perassinoto does not teach the use of an O/W emulsifier (b) as recited by the instant claims.
Liu discloses skin care compositions comprising O/W emulsions containing retinoids and possessing good physical and chemical stability.  The composition is taught to preferably comprise an emulsifying system comprising cetearyl alcohol and cetearyl glucoside (preferably in combination with cetearyl alcohol), available commercially as Montanov 68, reading on instant claim 6.  This emulsifier is taught to be used in amounts ranging from 1 to about 10%, which overlaps with the range recited by instant claim 8b (Abs and col. 5, lines 15-30 and 36-45).

Liu teaches that the emulsification system assists in maintaining the physical stability of the formulations and have been found to act to “balance” aesthetic appearance and feel of the compositions while maintaining the physical stability (col. 5, lies 5-13).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perassinoto with those of Liu and add 1 to about 10% of Montanov 68 to the composition of Perassinoto as Liu teaches that this emulsification system has been found to act to “balance” aesthetic appearance and feel of the compositions while maintaining the physical stability.  One of skill in the art would have a reasonable expectation of success as both Perassinoto and Liu teaches O/W emulsions and Perassinoto teaches that the composition will typically include ingredients generally known for preparing O/W emulsions such as non-ionic surfactants.
Regarding claim 2: The prior art makes obvious to use of 1 to about 40% of cyclodextrin and 1 to about 10% of Montanov 68, which results in a weight ratio of emulsifier per weight of cyclodextrin (.025:10) which overlaps with the instant claims (0.01-1:1) and overlapping ranges are prima facie obvious absent factual evidence to the contrary.

Claims 1-3, 4 and 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Perassinoto (US 2016/0051459), Liu (US 5,976,555) as evidenced by Khayat (US 5,665,687) and Seppic, as applied to claims 1-3 and 5-8 above, and further in view of Takano (US 2010/0075403).
As discussed above, Perissinoto and Liu make obvious the limitations of claims 1-3 and 5-8, however, they do not teach the limitations of instant claim 4.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perassinoto and Liu with those of Takano and use beta-cyclodextrin in the form of crystals (reading on crystalline powder) as Takano teaches that this form is commonly used in cosmetics and its prima facie obvious for a skilled artisan to pursue to known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic comprising cyclodextrin, yielding no more than one would expect from such an arrangement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17/309565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach O/W emulsions comprising 40-95% of cyclodextrin, 5-40% of an emulsifier such as a mixture of alkyl polyglucoside and fatty alcohol having an HLB of between 11-14 and of natural origin, wherein the cyclodextrin and emulsifier are present in overlapping weight ratios. The composition is further taught to comprise 0-40% polyol such as glycerol.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613